Citation Nr: 0200603	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the 3rd and 4th metatarsals of the 
left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before the undersigned Board Member in November 
2001, a transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed. 

2.  The competent medical evidence does not show that the 
veteran has had any toes amputated as a result of the 
service-connected left foot disability, nor that it is 
manifest by malunion or nonunion of the 3rd and/or 4th 
metatarsals.  However, the medical evidence does tend to show 
that the veteran experiences moderate, but no more than 
moderate, impairment of the left foot due to the service-
connected disability.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a 
fracture of the  3rd and 4th metatarsals of the left foot are 
met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5172, 5283, 5284 
(2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that here has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Although the RO did not have the specific provisions of the 
VCAA when it adjudicated the case below, the Board finds that 
VA's duties have been fulfilled in the instant case.  Here, 
the RO accorded the veteran an examination in relation to 
this claim, and he has not indicated that the disability has 
increased in severity since the last examination.  The RO 
also advised the veteran of the evidence necessary to 
substantiate his claim, including the applicable criteria for 
a higher disability rating.  Further, the veteran has not 
identified any pertinent evidence that is not of record.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159, and 
that no additional assistance to the veteran is required 
based on the facts of the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In evaluating the veteran's disability, the RO has taken into 
consideration the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5172 and 5283.

Diagnostic Code 5172 provides that amputation of one or two 
toes, other than the great toe, with removal of the 
metatarsal head, warrants a 20 percent rating.  Amputation of 
one or two toes, other than the great toe, without removal of 
the metatarsal head, warrants a zero percent rating.

Diagnostic Code 5283, pertains to the evaluation of the 
malunion or nonunion of the tarsal or metatarsal bones.  A 10 
percent evaluation is warranted if the malunion or nonunion 
is moderate in nature.  A 20 percent evaluation is warranted 
if the disorder is moderately severe, and a 30 percent 
evaluation is provided if the disorder is severe. 

Other potentially applicable criteria can be found at 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this Code, a 
moderate injury of the foot warrants a 10 percent evaluation; 
a moderately severe injury to the foot warrants a 20 percent 
evaluation; and a severe injury to the foot warrants a 30 
percent evaluation.

If there is actual loss of use of the foot, a 40 percent 
evaluation is provided.  38 C.F.R. § 4.71a.


Background.  The veteran's service medical records reflect 
that he sustained a simple and complete fracture of the left 
3rd and 4th metatarsals in August 1942, as a result of a 
parachute jump, and was treated by application of plaster 
cast.  Service connection was granted for residuals of the 
left 3rd and 4th metatarsals fracture by a January 1946 
decision.  A noncompensable (zero percent) rating was 
assigned.

In conjunction with the veteran's current increased rating 
claim, VA outpatient treatment records were added to the file 
which cover a period from January to June 1998.  These 
records reflect that the veteran complained of left foot pain 
on various occasions, and noted his history of an in-service 
fracture.  X-rays of the left foot conducted in January 1998 
revealed minor hallux valgus changes at the 1st metatarsal 
phalangeal joint.  It was noted that the 3rd ray in 
particular was normal.  No significant abnormality 
determined.  Additional records from January 1998 note, in 
part, that the left foot was tender over the 3rd metatarsal 
head.  Similarly, records from June 1998 found that the 
veteran had a palpable 3rd metatarsal head on the left foot 
which was painful.  These records also show impressions of 
metatarsalgia, and probable neuroma of the 2nd and 3rd 
metatarsal head (Morton's) secondary to transfer lesion from 
old metatarsal neck fracture.

The veteran underwent a VA medical examination in March 1999.  
At this examination, the veteran recounted the circumstances 
of his in-service fracture, and that he did well over the 
years but began to have increased problems with pain in the 
bottom of the foot a couple of years prior to this exam.  He 
also reported that surgery had been discussed, but that a 
private orthopedist informed him that it was unnecessary.  
Rather, this private orthopedist recommended that the veteran 
use a good pair of Rockport shoes for support.  The veteran 
reported that he did "okay" as long as he wore his shoes, 
but if he walked bare-footed or in shoes without good 
support, then he would have pain in the bottom of his foot.  
It was noted that the veteran pointed to the area of the 
metatarsal pad when he provided this information.  The 
results of the January 1998 VA left foot X-ray were also 
noted.

On examination, it was noted that the veteran moved about 
somewhat slowly, but otherwise no difficulty in walking was 
noted.  He was also found to have a slight hallux valgus of 
the left foot.  No plantar callosity was noted, but there was 
thinning of the metatarsal pad.  Additionally, there was 
tenderness to palpation directly under the 3rd metatarsal 
head and mild tenderness on the 4th metatarsal head region. 

Based on the foregoing, the examiner's overall impression was 
metatarsalgia - history of old healed fractures of the left 
3rd and 4th metatarsals.  Further, the examiner stated that he 
did not think the veteran had any arthritis in the foot as a 
residual of the old fracture.  However, the examiner noted 
that the veteran did have some mild limitation of flexion of 
the proximal interphalangeal (PIP) joints of the 2nd, 3rd, and 
4th left toes.  These were approximately 30 degrees of 
flexion as compared to approximately 60 degrees of active 
flexion on the 2nd, 3rd, and 4th right toes.  In addition, 
there was loss of flexion of the distal interphalangeal (DIP) 
joint of the left 3rd toes.  The examiner stated that he was 
not certain, but that it was possible that this limitation of 
motion could be related to the old fractures.  In any event, 
the examiner did not think it had a deleterious effect on the 
function of the left foot.  The examiner also opined that the 
hallux valgus of the left foot was not related to the old 
fractures.  As far as DeLuca provisions, the examiner 
commented that the veteran had some mild limitation in the 
PIP joints of the toes as noted.  No pain on motion was 
noted.  The examiner stated that pain could further limit 
functional ability with increased use, as described in the 
body of the examination report.  Nevertheless, the examiner 
stated that it was not feasible to attempt to express any of 
this in terms of additional limitation of motion as this 
could not be determined with any degree of medical certainty.

Also on file is a May 1999 VA X-ray of the veteran's left 
foot.  "Only very slight" deformity in the 4th metatarsal 
head was suggested, possibly residual from an old fracture.  
There was also some cystic changes in the medial head of the 
1st metatarsal with slight hallux valgus angulation 
suggesting bunion change.  Otherwise the foot was normal.  
Overall impression was minimal if any post-traumatic sequelae 
but some hallux valgus changes were evident.  

Service connection was denied for metatarsalgia with possible 
Morton's neuroma, left foot, by a September 2000 rating 
decision.  The veteran was informed of this decision, and did 
not appeal.

At his November 2001 personal hearing, the veteran noted, in 
part, that a private orthopedic surgeon had ordered a special 
metatarsal brace for his foot, and that he had Rockport shoes 
for which he could use this brace, and that he had been using 
these shoes since 1998 or 1999.  Further, he testified that 
he could only stand on his foot for about 10 minutes, and 
then the bottom of his foot would get sore and he could not 
walk too far on it.  He also indicated that he could only 
walk about a block before he had to sit down and rest.  
Additionally, he testified that he could only bend his left 
toes about half the distance that he could on the right foot.  
The veteran said that one of the metatarsal heads never 
healed correctly.  He indicated that he experienced some 
swelling of the foot upon prolonged walking.  He also 
indicated that he occasionally used a cane.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a compensable rating of 10 percent for 
his for residuals of left 3rd and 4th metatarsal fracture.

As an initial matter, the Board notes that service connection 
is not in effect for the veteran's hallux valgus of the left 
1st metatarsal.  Consequently, any impairment due to this 
disability is not for consideration in the instant case.  
Similarly, service connection was denied for metatarsalgia of 
the left foot, to include Morton's neuroma, by the September 
2000 rating decision.  The veteran did not appeal this 
decision, and it is now final.  Accordingly, any impairment 
attributable to this disability is not for consideration in 
evaluating the veteran's service-connected residuals of a 
fracture of the left 3rd and 4th metatarsals.

The Board also notes that the competent medical evidence does 
not show that the veteran had to have any of his toes 
amputated because of his service-connected disability.  
Further, even though the veteran contended that one of his 
metatarsal heads did not heal back correctly, the competent 
medical evidence does not support a finding that the 
disability is manifest either malunion or nonunion of the 
left 3rd and/or 4th metatarsal.  There is no specific finding 
to this effect on either the January 1998 or May 1999 X-ray 
reports, and "[o]nly very slight" deformity was noted 
regarding the 4th metatarsal head on the May 1999 X-ray.  
Accordingly, the Board finds that the veteran does not meet 
or nearly approximate the criteria for a compensable rating 
under either Diagnostic Code 5172 or 5283.  38 C.F.R. 
§ 4.71a.

The Board does find, however, that the competent medical 
evidence tends to show that the veteran experiences moderate 
impairment of the left foot as a result of his service-
connected disability.  As noted above, the March 1999 VA 
examination reflects that the veteran experiences limitation 
of motion in his left toes, which the examiner opined was 
possibly due to the old fracture.  The examiner also 
indicated that the veteran would have additional functional 
limitation if pain were present.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Both the VA outpatient treatment records and the 
veteran's own testimony reflect that he does experience left 
foot pain.  Further, the examiner found the veteran to have 
tenderness under the 3rd and 4th metatarsal heads.  Resolving 
reasonable doubt in favor of the veteran, the Board finds 
that he is entitled to a rating of 10 percent under 
Diagnostic Code 5284 based upon moderate foot impairment.  
38 C.F.R. §§ 3.102, 4.3, 4.71a.  

The medical evidence does not support a finding of moderately 
severe or severe impairment of the left foot due to the 
service-connected disability.  In support of this conclusion, 
the Board notes that, following the most recent VA 
compensation examination, the examiner indicated that, while 
it was possible that there was some limitation of motion of 
the toes due to an old fracture, it was not believed that 
such had a deleterious effect on the function of the left 
foot.  Further, the evidence does not show that the service-
connected disability has resulted in loss of use of the left 
foot.  Accordingly, the veteran is not entitled to a rating 
in excess of 10 percent under any of the potentially 
applicable criteria, to include Diagnostic Code 5284.


ORDER

Entitlement to a rating of 10 percent for residuals of a 
fracture of the 3rd and 4th metatarsals of the left foot is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

